Citation Nr: 1700669	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  06-24 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served on active duty from July 1972 to May 1979.  

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In a September 2009 decision, the Board denied a compensable rating for a pilonidal cystectomy scar and remanded the remaining three issues for additional evidentiary development.  In an October 2010 decision, the Board denied a compensable rating for bilateral hearing loss and remanded the remaining two issues for compliance with its previous remand directives.  Stegall v West, 11 Vet App 268, 271 (1998).  In a June 2012 decision, the Board denied a rating in excess of 20 percent for chondromalacia of the right patella, a rating in excess of 10 percent for right knee arthritis, and a rating in excess of 10 percent for left knee strain.  The remaining issue on appeal, entitlement to TDIU, was remanded to the agency of original jurisdiction (AOJ) for due process considerations.  


FINDINGS OF FACT

The appellant's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a total rating based on individual unemployability due to service-connected disability (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  Neither the appellant nor his representative has argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In an October 2015 letter, VA notified the appellant of the information and evidence needed to substantiate and complete his claim and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2016).  This letter also included the additional notification requirements imposed in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since the issuance of that letter, the AOJ has issued a Supplemental Statement of the Case in March 2016.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The appellant's available service treatment records are on file, as are all post-service medical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2016).  

Moreover, the AOJ requested that the appellant submit additional information and evidence in support of his claim for a total rating based on individual unemployability, to include completing a formal application for that benefit.  The appellant has not responded.  The "duty to assist is not always a one-way street," and the appellant has an obligation to actively participate in the retrieving of any information pertinent to his claim, to include attending scheduled VA examinations and identifying relevant records.  He is expected to cooperate in the efforts to adjudicate the claim, and his failure to do so subjects him to the risk of an adverse adjudication based on an incomplete and underdeveloped record. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary.  Neither the appellant nor his representative has argued otherwise.


Background

A review of the record indicates that service connection is in effect for right patella chondromalacia with thigh atrophy, rated as 20 percent disabling; right knee arthritis, rated as 10 percent disabling; left knee strain, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; bilateral hearing loss, rated as 10 percent disabling; and a healed scar from a pilonidal cystectomy, rated as zero percent disabling.  The appellant has been in receipt of a combined disability rating of 50 percent since July 19, 2005.

In a March 2012 statement, the appellant indicated that he was unable to hold a job because he could not stand without pain.  He also indicated that he had lost control of his bladder.  

In the Introduction portion of its June 2012 decision denying a rating in excess of 20 percent for chondromalacia of the right patella, a rating in excess of 10 percent for right knee arthritis, and a rating in excess of 10 percent for left knee strain, the Board noted that, pursuant to Rice v Shinseki, 22 Vet App 447, 453 (2009), a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  If the claimant or the record reasonably raises the question of whether the veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  As the AOJ had not yet considered whether the appellant was entitled to a total disability rating based on individual unemployability due to service connected disability, the Board remanded the matter to the AOJ for initial consideration of that issue.  

In an October 2015 letter, the AOJ advised the appellant of the requirements for a total rating based on individual unemployability and indicated that, if he believed he qualified, he should complete and return the enclosed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  He was also asked to submit or identify relevant evidence in support of his claim.  To date, the appellant has not responded.  

Under 38 C.F.R. § 3.158 (2016), where evidence requested in connection with a claim is not furnished within one year after the date of request, the claim will be considered abandoned.  After the expiration of one year, further action will not be taken unless a new claim is received.  In this case, however, given the procedural history of this case and the holding of Rice v. Shinseki, the Board has reviewed the record, as did the AOJ, to determine whether TDIU is warranted based on the evidence of record.  

In that regard, the record contains a December 2006 statement from the appellant indicating that he was employed as a cook.  He noted that the lifting, bending, and reaching, along with the fact that he was on his feet 12 to 15 hours daily, was taking a toll on him to the point that he could barely move.  He stated that he had missed some work due to his legs, although he did not have any documentation from his employer.  

The appellant underwent a VA medical examination in November 2009 in connection with his claim for an increased rating for his service-connected knee disabilities.  At that time, he indicated that he could do his normal job and participate in his normal daily activities.  

At a November 2011 VA medical examination conducted in connection with the appellant's claim for an increased rating for his service-connected knee disabilities, the examiner concluded that the appellant's knee disabilities did not impact his ability to work.   

The record also contains VA clinical records showing that the appellant has received treatment for multiple chronic nonservice-connected disabilities, to include labyrinthitis syndrome, fibromyalgia, aortic valve stenosis, carpal tunnel syndrome, myofascial pain syndrome, anxiety disorder, cervical radiculopathy, diabetes mellitus, GERD, hypertension, and chronic low back pain.  These records contain no indication of unemployability, including due to service-connected disability.  

The appellant was afforded a VA audiology examination in December 2015.  He reported an employment history as a dishwasher, selling insurance, as a firefighter, and then in foodservice management.  The examiner indicated that the appellant's tinnitus did not impact the appellant's ordinary conditions of daily life, including the ability to work.  His hearing loss impacted his daily life, including the ability to work, in that he had difficulty hearing in a noisy environment and had to look closely at people to understand what they were saying.

The appellant was scheduled for a VA medical examination in January 2016 in connection with claims for service connection for loss of bladder control and degenerative joint disease of the lumbar spine, but he did not report.  See 38 C.F.R. § 3.655 (2016).


Applicable Law

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id.

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Thus, in any case where the veteran is unemployable by reason of service-connected disabilities but has failed to meet the percentage standards discussed above, rating boards will submit the case to the Director, Compensation and Pension Service, for extra-schedular consideration under 38 C.F.R. § 4.16(b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

Applying the criteria set forth above to the facts in this case, the Board finds that the preponderance of the evidence is against the claim for TDIU.  The record shows that service connection is currently in effect for right patella chondromalacia with thigh atrophy, rated as 20 percent disabling; right knee arthritis, rated as 10 percent disabling; left knee strain, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; bilateral hearing loss, rated as 10 percent disabling; and a healed scar from a pilonidal cystectomy, rated as zero percent disabling.  The appellant has been in receipt of a combined disability rating of 50 percent since July 19, 2005.

Under these circumstances, the appellant does not meet the percentage requirements set forth in section 4.16(a) for consideration of TDIU.  The Board has considered his entitlement on an extraschedular basis under section 4.16(b), but finds that there is no basis upon which to conclude that the appellant's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  

As set forth above, the available record, including the VA medical examination reports cited above, indicate that the the appellant's service-connected disabilities individually do not render him unable to secure or follow a substantially gainful occupation.  Additionally, there is no indication that the combined effects of the appellant's service-connected disabilities would prevent him from securing and maintaining substantially gainful employment.  In fact, there is nothing in the available record to indicate that the appellant is currently unemployed or otherwise unable to secure or follow substantially gainful employment as a result of his service-connected disabilities.  

The Board has carefully considered the March 2012 statement of the appellant to the effect that he is unable to hold a job because he could not stand without pain and because he had lost control of his bladder.  The Board does note that the appellant suffers from multiple chronic nonservice-connected disabilities, including loss of bladder control due to a prostate disability, but entitlement to TDIU must be determined without regard to any nonservice-connected disabilities.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose, 4 Vet. App. 361.  In addition, although the appellant experiences pain and functional loss as a result of his service-connected knee disabilities, as set forth above, the appellant's right patella chondromalacia with thigh atrophy is rated as 20 percent disabling; his right knee arthritis is rated as 10 percent disabling; and his left knee strain is rated as 10 percent disabling.  These ratings are, in themselves, recognition that the impairment associated with these disabilities impacts the appellant's ability to obtain or maintain employment.  The ultimate question, however, is whether his service-connected disabilities, without regard to any nonservice-connected disabilities, prevent the appellant from securing or following a substantially gainful occupation, including a sedentary position.  Van Hoose, 4 Vet. App. at 363.  As set forth above, the record contains no indication that they do.  

For the foregoing reasons, the Board concludes that the preponderance of the evidence is against the claim of entitlement to TDIU.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b).



ORDER

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is denied.  



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


